SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G (RULE 13d - 102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO 13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO 13d-2(b) (Amendment No.1)* THQ Inc. (Name of Issuer) Common Stock, $.01 par value (Title of Class of Securities) (CUSIP Number) March 26, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [x]Rule 13d-1(c) [ ]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on the Following Pages) 1.NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) MAK Capital One LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[x] (b)[ ] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5.SOLE VOTING POWER 0 6.SHARED VOTING POWER 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*[ ] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 11.1% 12.TYPE OF REPORTING PERSON* OO *SEE INSTRUCTIONS BEFORE FILLING OUT! 1.NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Michael A. Kaufman 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[x] (b)[ ] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5.SOLE VOTING POWER 0 6.SHARED VOTING POWER 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*[ ] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 11.1% 12.TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! 1.NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) MAK Capital Fund LP 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[x] (b)[ ] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Bermuda NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5.SOLE VOTING POWER 0 6.SHARED VOTING POWER 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*[ ] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.3% 12.TYPE OF REPORTING PERSON* PN *SEE INSTRUCTIONS BEFORE FILLING OUT! 1.NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) MAK-ro Capital Master Fund LP 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[x] (b)[ ] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5.SOLE VOTING POWER 0 6.SHARED VOTING POWER 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*[ ] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.5% 12.TYPE OF REPORTING PERSON* PN *SEE INSTRUCTIONS BEFORE FILLING OUT! 1.NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Paloma International L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[x] (b)[ ] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5.SOLE VOTING POWER 0 6.SHARED VOTING POWER 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*[ ] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.3% 12.TYPE OF REPORTING PERSON* PN *SEE INSTRUCTIONS BEFORE FILLING OUT! 1.NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) S. Donald Sussman 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[x] (b)[ ] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5.SOLE VOTING POWER 0 6.SHARED VOTING POWER 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*[ ] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.3% 12.TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! This statement is filed with respect to the shares of common stock, $.01 par value (the "Common Stock") of THQ Inc. (the "Issuer") beneficially owned by the Reporting Persons specified herein as of March 31, 2010 and amends and supplements the Schedule 13G originally filed on January 20, 2010 (collectively, the "Schedule 13G").Except as set forth herein, the Schedule 13G is unmodified. Item 2(a).Name of Persons Filing: The names of the persons filing this statement on Schedule 13G are: MAK Capital One L.L.C., a Delaware limited liability company (“MAK Capital”), MAK Capital Fund LP, a Bermuda limited partnership (“MAK Fund”), MAK-ro Capital Master Fund LP (“MAK-ro Fund”), a Cayman Islands exempted company, Michael A. Kaufman (“Mr. Kaufman”), Paloma International L.P., a Delaware limited partnership ("Paloma"), and S. Donald Sussman (“Mr. Sussman,” and collectively, the "Reporting Persons"). Item 2(b).Address of Principal Business Office or, if None, Residence: The principal business address for MAK Fund and MAK-ro Fund is c/o Dundee Leeds Management Services Ltd., 129 Front Street, Hamilton, HM 12, Bermuda. The principal business address for each of MAK Capital and Mr. Kaufman is 590 Madison Avenue, 9th Floor, New York, New York 10022. The principal business address for Paloma is Two American Lane, Greenwich, Connecticut 06836. The principal business address for Mr. Sussman is 6100 Red Hook Quarter, 18B, Suites C, 1-6, St. Thomas, United States Virgin Islands 00802. Item 2(c).Citizenship: MAK Capital is a Delaware limited liability company. MAK Fund is a Bermuda limited partnership. MAK-ro Fund is a Cayman Islands exempted company. Paloma is a Delaware limited partnership. Mr. Sussman and Mr. Kaufman are citizens of the United States. Item 4.Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a)Amount beneficially owned: The Reporting Persons collectively beneficially own 7,468,062 shares of Common Stock. (b)Percent of class: The Reporting Persons have beneficial ownership of 7,468,062 shares of Common Stock constituting 11.1% of all of the outstanding shares of Common Stock. (c)Number of shares as to which such person has: (i)Sole power to vote or to direct the vote Not applicable. (ii)Shared power to vote or to direct the vote MAK Fund, MAK Capital and Mr. Kaufman have shared power to vote or direct the vote of the 6,270,456 shares of Common Stock owned by MAK Fund. MAK-ro Fund, MAK Capital and Mr. Kaufman have shared power to vote or direct the vote of the 324,700 shares of Common Stock owned by MAK-ro Fund. Paloma, Mr. Sussman, MAK Capital and Mr. Kaufman have shared power to vote or direct the vote of the 872,906 shares of Common Stock owned by Paloma. (iii)Sole power to dispose or to direct the disposition of Not applicable. (iv)Shared power to dispose or to direct the disposition of MAK Fund, MAK Capital and Mr. Kaufman have shared power to dispose or direct the disposition of the 6,270,456 shares of Common Stock owned by MAK Fund. MAK-ro Fund, MAK Capital and Mr. Kaufman have shared power to dispose or direct the disposition of the 324,700 shares of Common Stock owned by MAK-ro Fund. Paloma, Mr. Sussman, MAK Capital and Mr. Kaufman have shared power to dispose or direct the disposition of the 872,906 shares of Common Stock owned by Paloma. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Paloma holds its 872,906 shares of Common Stock through its subsidiary, Sunrise Partners Limited Partnership, a Delaware limited partnership. Item 8.Identification and Classification of Members of the Group. See Exhibit B attached hereto. Item 10. Certification. By signing below the undersigned certifies that, to the best of its knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURES After reasonable inquiry and to the best of its knowledge and belief, each of the undersigned certifies that the information with respect to it set forth in this statement is true, complete, and correct. Dated:March 31, 2010 MAK CAPITAL ONE LLC By: /s/Michael A. Kaufman Michael A. Kaufman, Managing Member MAK CAPITAL FUND LP By: MAK GP LLC, general partner By: /s/Michael A. Kaufman Michael A. Kaufman, Managing Member MAK-ro CAPITAL MASTER FUND LP By: /s/Michael A. Kaufman Michael A. Kaufman, President /s/Michael A. Kaufman Michael A. Kaufman PALOMA INTERNATIONAL L.P. By: Paloma Partners Company L.L.C., general partner By:/s/Michael J. Berner Michael J. Berner Vice President S. DONALD SUSSMAN By: /s/Michael A. Kaufman Michael J. Berner Attorney-in-Fact EXHIBIT B IDENTIFICATION OF MEMBERS OF THE GROUP MAK Capital One LLC MAK Capital Fund LP MAK-ro Capital Master Fund LP Michael A. Kaufman Paloma International L.P. S. Donald Sussman EXHIBIT C POWER OF ATTORNEY The undersigned hereby makes, constitutes and appoints each of Michael J. Berner and Douglas W. Ambrose as the undersigned’s true and lawful authorized representative, attorney-in-fact and agent, each with the power individually to execute for and on behalf of the undersigned and to file with and deliver to the United States Securities and Exchange Commission and any other authority or party required or entitled to receive the same: (a) any Forms 3, 4 and 5, and any amendments thereto, in accordance with Section 16(a) of the Securities Exchange Act of 1934, as amended (the “1934 Act”), and the rules promulgated thereunder; and (b) any Schedule 13D or Schedule 13G, and any amendments thereto, on behalf of the undersigned in accordance with Section 13 of the 1934 Act and the rules promulgated thereunder. The undersigned also hereby grants to each such attorney-in-fact the full power and authority to do and perform all and every act and thing whatsoever requisite, necessary and proper to be done in the exercise of any of the rights and powers herein granted, hereby ratifying and confirming all that such attorney-in-fact shall lawfully do or cause to be done by virtue of this power of attorney and the rights and powers herein granted. The undersigned acknowledges that each of the foregoing attorneys-in-fact, in serving in such capacity at the request of the undersigned, is not assuming any of the undersigned's responsibilities to comply with Section 16 or Section 13 or any other provision of the 1934 Act or the rules promulgated thereunder. This Power of Attorney shall remain in full force and effect until earlier revoked by the undersigned in a signed writing delivered to the foregoing attorneys-in-fact. IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of May 9, 2006. /s/ S. Donald Sussman S. Donald Sussman ACKNOWLEDGEMENT IN CONNECTICUT STATE OF CONNECTICUT, COUNTY OF FAIRFIELD ss.: On May 9, 2006, before me, the undersigned personally appeared, S. Donald Sussman, personally known to me or proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within instrument and acknowledged to me that he executed the same in his capacity, and that by his signature on the instrument, the individual, or the person upon behalf of which the individual acted, executed the instrument. /s/ Diane R. Erickson, Notary Public (signature and office of individual taking acknowledgement)
